Citation Nr: 1731176	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel







INTRODUCTION

The Veteran served on active duty from February 1951 to March 1951. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2016, the Board remanded this matter to the RO for further development.  As discussed in detail below, there has not been substantial compliance with the prior remand directives and the Board may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay with respect to the issue on appeal; however, there has not been substantial compliance with prior remand directive.  In this regard, the Board requested that after the Veteran was provided with a VA examination to obtain a medical opinion from the examiner addressing whether there is clear and unmistakeable evidence that any diagnosed left foot disorder preexisted service, and if so, whether there is clear and unmistakable evidence that that the Veteran's military service did not aggravate the pre-existing foot disorder.  

The claims file reflects that the Veteran underwent a VA examination in October 2016.  The examiner determined that the claimed left foot condition, which clearly and unmistakably existed prior to service, was clearly and unmistakable not aggravated by service.  However, in the examiner's explanation or rationale in support of his opinion, the examiner used the term "less likely than not" with respect to whether the Veteran's hammertoes and claw foot were aggravated by service.  Thus, it is unclear based on the examiner's statements that he has determined there is clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that the Veteran's left foot disorder was not aggravated by service. 

The Board notes that the Veteran contends that his left foot disorder was aggravated by active military service.  Veterans are presumed sound except as to conditions noted at entry into service.  38 U.S.C.A. § 1111 (West 2014).  When an entrance examination has been conducted and is unavailable, the Veteran is presumed sound. Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Here, it appears that the Veteran's entrance examination was lost or destroyed.  Consequently, his left foot is presumed to have been sound at entry into service.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's left foot disorder existed prior to service and was not aggravated by service to rebut the presumption of soundness.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If VA is unable to rebut the presumption of soundness; then the claim becomes one for service connection based on incurrence of disability in service.  Given the inconsistent statements made by the VA examiner as to the level of certainty of the conclusion that the left foot disorder was not aggravated by service, indicating both clear and unmistakable and at least as likely as not, a new opinion should be obtained that clarifies the level of certainty with which the opinion is being given.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to obtain an addendum medical opinion, preferably from the physician who provided the VA medical opinion in October 2016 with respect to the Veteran's service connection claim for a left foot disorder. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an opinion from an appropriate physician based on a claims file review (if possible).  Only arrange for the Veteran to undergo an examination if one is deemed necessary in the judgment of the physician designated to provide the opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.

Based on consideration of all pertinent medical and lay evidence of record, the examiner should provide an opinion with respect to the following questions:

a.  Whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence to show that the Veteran's left foot disorder existed prior to the Veteran's active duty service.

b.  If the examiner finds that the left foot disorder clearly and unmistakably pre-existed active duty service, whether there is clear and unmistakable evidence that the pre-existing left foot disorder was not aggravated by service.
 
c.  If it is determined that there is no clear and unmistakable (obvious, manifest or undebatable) evidence that the Veteran's left foot disorder existed prior to service and/or there is no clear and unmistakable evidence that the left foot disorder was not aggravated by service, the examiner is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's left foot disorder is caused by or related to the Veteran's active military service.

The examiner must explain the reasoning for his or her opinions including a description of the evidence relied upon and rejected in reaching such opinions.

The Board apologizes for the additional questions and emphasizes that while the ultimate questions as to preexistence and aggravation are legal ones, the terminology used by the VA physician is important in making that determination.

3.  Upon completion of the foregoing, readjudicate the Veteran's claim on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




